W. SHARP, Judge.
We affirm the trial court’s denial of Alber-son’s petition for a writ of mandamus on the ground that the petition fails to show he exhausted all grievance or administrative procedures to obtain copies of his presen-tence investigative report. Duggan v. Department of Corrections, 665 So.2d 1152 (Fla. 5th DCA 1996); Washington v. State, 662 So.2d 1027 (Fla. 5th DCA 1995). Further, we note the Department of Corrections must be added or substituted as the proper party, *114since it appears the Department rather than the Office of the Public Defender (Durocher) is in possession of the presentence investigative report. See 35 Fla. Jur.2d, Mandamus & Prohibition § 104. Our affirmance is without prejudice to resubmit a proper petition for mandamus to the trial court. See Scalf v. Singletary, 618 So.2d 368 (Fla. 1st DCA 1993).
AFFIRMED.
THOMPSON, J., concurs.
GRIFFIN, J., concurs in result only.